
	
		I
		112th CONGRESS
		1st Session
		H. R. 550
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Hinojosa (for
			 himself, Mr. Reyes, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Lower Rio Grande Valley Water Resources
		  Conservation and Improvement Act of 2000 to authorize additional projects and
		  activities under that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Rio Grande Valley Water
			 Resources Conservation and Improvement Act of
			 2011.
		2.Authorization of
			 additional projects and activities under the Lower Rio Grande Water
			 Conservation and Improvement Program
			(a)Additional
			 projectsSection 4(a) of the Lower Rio Grande Valley Water
			 Resources Conservation and Improvement Act of 2000 (Public Law 106–576; 114
			 Stat. 3067) is amended by adding at the end the following:
				
					(20)In Cameron
				County, Texas, Bayview Irrigation District No. 11, water conservation and
				improvement projects as identified in the March 3, 2004, engineering report by
				NRS Consulting Engineers at a cost of $1,425,219.
					(21)In the Cameron
				County, Texas, Brownsville Irrigation District, water conservation and
				improvement projects as identified in the February 11, 2004, engineering report
				by NRS Consulting Engineers at a cost of $722,100.
					(22)In the Cameron
				County, Texas Harlingen Irrigation District No. 1, water conservation and
				improvement projects as identified in the March 2004 engineering report by
				Axiom-Blair Engineering at a cost of $4,173,950.
					(23)In the Cameron
				County, Texas, Cameron County Irrigation District No. 2, water conservation and
				improvement projects as identified in the February 11, 2004, engineering report
				by NRS Consulting Engineers at a cost of $8,269,576.
					(24)In the Cameron
				County, Texas, Cameron County Irrigation District No. 6, water conservation and
				improvement projects as identified in an engineering report by Turner Collie
				Braden, Inc., at a cost of $5,607,300.
					(25)In the Cameron
				County, Texas, Adams Gardens Irrigation District No. 19, water conservation and
				improvement projects as identified in the March 2004 engineering report by
				Axiom-Blair Engineering at a cost of $2,500,000.
					(26)In the Hidalgo
				and Cameron Counties, Texas, Hidalgo and Cameron Counties Irrigation District
				No. 9, water conservation and improvement projects as identified by the
				February 11 engineering report by NRS Consulting Engineers at a cost of
				$8,929,152.
					(27)In the Hidalgo
				and Willacy Counties, Texas, Delta Lake Irrigation District, water conservation
				and improvement projects as identified in the March 2004 engineering report by
				Axiom-Blair Engineering at a cost of $8,000,000.
					(28)In the Hidalgo
				County, Texas, Hidalgo County Irrigation District No. 2, a water conservation
				and improvement project identified in the engineering reports attached to a
				letter dated February 11, 2004, from the district’s general manager, at a cost
				of $5,312,475.
					(29)In the Hidalgo
				County, Texas, Hidalgo County Irrigation District No. 1, water conservation and
				improvement projects identified in an engineering report dated March 5, 2004,
				by Melden and Hunt, Inc. at a cost of $5,595,018.
					(30)In the Hidalgo
				County, Texas, Hidalgo County Irrigation District No. 6, water conservation and
				improvement projects as identified in the March 2004 engineering report by
				Axiom-Blair Engineering at a cost of $3,450,000.
					(31)In the Hidalgo
				County, Texas Santa Cruz Irrigation District No. 15, water conservation and
				improvement projects as identified in an engineering report dated March 5,
				2004, by Melden and Hunt at a cost of $4,609,000.
					(32)In the Hidalgo
				County, Texas, Engelman Irrigation District, water conservation and improvement
				projects as identified in an engineering report dated March 5, 2004, by Melden
				and Hunt, Inc. at a cost of $2,251,480.
					(33)In the Hidalgo
				County, Texas, Valley Acres Water District, water conservation and improvement
				projects as identified in an engineering report dated March 2004 by Axiom-Blair
				Engineering at a cost of $500,000.
					(34)In the Hudspeth
				County, Texas, Hudspeth County Conservation and Reclamation District No. 1,
				water conservation and improvement projects as identified in the March 2004
				engineering report by Axiom-Blair Engineering at a cost of $1,500,000.
					(35)In the El Paso
				County, Texas, El Paso County Water Improvement District No. 1, water
				conservation and improvement projects as identified in the March 2004
				engineering report by Axiom-Blair Engineering at a cost of $10,500,000.
					(36)In the Hidalgo
				County, Texas, Donna Irrigation District, water conservation and improvement
				projects identified in an engineering report dated March 22, 2004, by Melden
				and Hunt, Inc. at a cost of $2,500,000.
					(37)In the Hidalgo
				County, Texas, Hidalgo County Irrigation District No. 16, water conservation
				and improvement projects identified in an engineering report dated March 22,
				2004, by Melden and Hunt, Inc. at a cost of $2,800,000.
					(38)The United
				Irrigation District of Hidalgo County water conservation and improvement
				projects as identified in a March 2004 engineering report by Sigler Winston,
				Greenwood and Associates at a cost of
				$6,067,021.
					.
			(b)Inclusion of
			 activities To conserve water or improve supply; transfers among
			 projectsSection 4 of such Act (Public Law 106–576; 114 Stat.
			 3067) is further amended by redesignating subsection (c) as subsection (e), and
			 by inserting after subsection (b) the following:
				
					(c)Inclusion of
				activities To conserve water or improve supplyIn addition to the
				activities identified in the engineering reports referred to in subsection (a),
				each project that the Secretary conducts or participates in under subsection
				(a) may include any of the following:
						(1)The replacement of
				irrigation canals and lateral canals with buried pipelines.
						(2)The impervious
				lining of irrigation canals and lateral canals.
						(3)Installation of
				water level, flow measurement, pump control, and telemetry systems.
						(4)The renovation and
				replacement of pumping plants.
						(5)Other activities
				that will result in the conservation of water or an improved supply of
				water.
						(d)Transfers among
				projectsOf amounts made available for a project referred to in
				any of paragraphs (20) through (38) of subsection (a), the Secretary may
				transfer and use for another such project up to 10
				percent.
					.
			3.Reauthorization
			 of appropriations for Lower Rio Grande constructionSection 4(e) of the Lower Rio Grande Valley
			 Water Resources Conservation and Improvement Act of 2000 (Public Law 106–576;
			 114 Stat. 3067), as redesignated by section 2(b) of this Act, is further
			 amended by inserting before the period the following: for projects
			 referred to in paragraphs (1) through (19) of subsection (a), and $42,356,145
			 (2004 dollars) for projects referred to in paragraphs (20) through (38) of
			 subsection (a).
		
